Citation Nr: 1500372	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  04-32 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1968, with subsequent National Guard service.  This claim is based on an injury incurred during May 1970 National Guard service and documented as line-of-duty. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO); it is currently before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).

The April 2003 rating decision on appeal denied the Veteran's request to reopen a previously denied claim for low back disability.  In May 2007, a videoconference hearing was held before a Veterans Law Judge (VLJ) who is no longer with the Board; a transcript of that hearing is in the record.  [As the VLJ who presided at a hearing must participate in the decision on the claim (38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707), the Veteran was offered the opportunity for another hearing before the VLJ who would decide his case.  By letter dated in April 2012, he waived his right to such hearing.]  In a June 2007 Board decision, that VLJ determined that new and material evidence had been presented to reopen the previously denied claim for low back disability, but denied the claim on the merits.  The Veteran appealed that decision to the Court, resulting in an August 2009 Joint Motion for Remand (JMR) by the parties.  An August 2009 Court Order remanded the matter for compliance with the instructions in the JMR.  

In an October 2010 decision, the VLJ who is no longer with the Board remanded the matter for further development, to specifically include obtaining an adequate VA examination.  In a July 2012 decision by another VLJ, the Board again denied the claim.  The Veteran appealed that decision to the Court, resulting in a May 2013 Order remanding the matter on appeal consistent with a May 2013 JMR by the parties.  

The case has now been reassigned to the undersigned for the purpose of this decision.  The Veteran's record is now in the jurisdiction of the St. Petersburg, Florida, RO.

The issue of entitlement to service connection for a neck/cervical spine disability has been raised by the record in an August 2011 VA examination report (noting the Veteran's complaints of neck pain since the 1970 tank accident), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is necessary to develop additional evidence with respect to the claim on appeal.

It is not in dispute that the record contains: (1) evidence of a May 1970 line-of-duty tank accident resulting in treatment for low back strain; (2) evidence of current low back disability; and (3) lay statements from the Veteran, as well as two people who knew him during and shortly after the May 1970 incident, attesting to his subjective complaints of back pain since that time.  The Board notes that lay persons are competent to report those symptoms, such as pain, that they experience through their senses.  However, the etiology of a current back disability is a complex medical question and requires medical expert evidence as to whether the present disability is related to service and the subjective complaints of pain since that time.

The Veteran has received VA examinations in November 2004 and August 2011 (with addendum in December 2011).  These examinations have been determined to be inadequate by the terms of the August 2009 and May 2013 JMRs because the examiners did not consider the lay evidence of continuity of symptomatology to be competent and credible.  Consequently, remand is necessary for another VA examination that meets such requirement.

The Board acknowledges that the record does contain several positive nexus opinions from private treatment providers.  However, opinions without a rationale are not sufficient for rating purposes.  (See, e.g., June 2010 nexus opinion from Dr. P.J.A. (stating, without rationale, that the current injury is related to service).  With respect to the most recent private nexus opinion, dated in October 2014, the Board notes that, while it includes a rationale, it is based on an inaccurate factual predicate.  (Compare October 2014 opinion (stating that no imaging studies were taken at the time of the 1970 accident and that a workplace injury affected the Veteran's left arm and not his back) with May 2, 1970, Womack Army Hospital Emergency Room record (noting negative x-ray findings) and April through June 1990 private treatment records (noting complaints of low back pain and findings of a herniated disc at L5-S1 following a fall at work)).  Consequently, the Board finds that private nexus opinions of record do not obviate the need to remand this matter for additional development.

Accordingly, the case is REMANDED for the following action:

1.   The Veteran should be afforded an orthopedic examination to determine the nature and likely etiology of his low back disability.  The Veteran's record (including this remand) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  Based on examination of the Veteran, and review of the record:

	(a) Please identify (by medical diagnosis) each current back disability shown/found.

	(b) Please identify the likely etiology for each back disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability began in (or is otherwise related to) the Veteran's military service, to include the documented May 1970 tank accident during National Guard service?  For purposes of the opinion, the lay reports regarding continuity of back symptomatology and treatment since service should be assumed credible/true by the examiner.

	To ensure compliance with the directive of the Court in this case, the examiner should consider, and discuss as necessary, all of the pertinent evidence in the record, including: the Veteran's lay reports regarding continuity of symptomatology and treatment, which should be assumed credible; the May 1970 STRs related to the tank accident and subsequent medical treatment; the 1988 imaging showing a normal lumbosacral spine and diagnosis of acute lumbar strain; the 1990 treatment records related to a work injury and diagnosis of possible exacerbation of a pre-existing disability; and the 2004 lay statements from the Veteran's former wife and former foreman.

	The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature as deemed appropriate.  If the examiner finds that the disability picture presented (by each back disability entity diagnosed) is not consistent with the Veteran's accounts that he has had back pain symptoms ever since the May 1970 tank accident for reasons other than a lack of documented treatment, such finding must be clearly explained.

2.  The AOJ should then readjudicate the matter on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his attorney opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






